Citation Nr: 0028688	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military wartime service from February 
1943 to November 1945, and participated in the U.S. Army 
reserve for an extended time thereafter.

This appeal arises from an August 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, which denied nonservice-connected pension 
benefits on the basis that the veteran's income exceeded 
statutory limits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained.

2.  The veteran's claim for nonservice-connected pension 
benefits was received in July 1997.

3.  The veteran's wife has been his dependent at all times 
relevant to this appeal; the veteran's now-deceased son 
cannot be considered his dependent for VA purposes at any 
time relevant hereto.

2.  The income limits for nonservice-connected pension for a 
veteran with one dependent effective as of 1 December 1996, 
1997, 1998 and 1999, respectively, were $11,115, $11,349, 
$11,497, and $11,773.

3.  The veteran's countable annual income for VA purposes has 
been in excess of $11,773 at all times relevant to this 
appeal.



CONCLUSION OF LAW

The veteran's countable income was in excess of the maximum 
amount allowable for payment of pension benefits at all times 
relevant to this appeal.  38 U.S.C.A. § 1521(a),(b) (West 
1991); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a nonservice-connected 
disability pension as a result of qualifying service during 
World War II. As part of his claim, the veteran submitted a 
VA Form 21-527 (Income-Net Worth and Employment Statement) in 
July 1997, a VA Form 21-8416 (Information Concerning Medical, 
Legal or Other Expenses) in April 1998, and he provided 
updated forms 21-527 and 21-8416 in September 2000 
(subsequent to his August 2000 hearing before the Board, but 
with an effective waiver of agency of original jurisdiction 
consideration pursuant to 38 C.F.R. § 20.1304(c)).  In the 
"Remarks" section (block 24) of his July 1997 Form 21-527 
the veteran indicated that he spent additional money due to 
the illness of his son, and reported that his son was unable 
to work in construction as a result of the illness.  The 
son's total medical disability was confirmed by a private 
physician in a letter received by the RO in January 1999.  
The physician also indicated that the veteran's son was 
"completely dependent on his elderly parents for financial, 
physical and emotional support."  At the Board hearing, and 
also at his hearing before the RO in March 1998, the veteran 
provided additional detail about his care for his son, 
testifying that he paid his son's medical expenses, some 
business-related debts, taxes owed to the Internal Revenue 
Service (IRS), housing costs (including real estate taxes and 
utilities) and daily living expenses.  There is no evidence 
in the claims file indicating that the veteran did not 
provide the care he claims to his son, or pay the expenses 
indicated.  In his August 2000 hearing, the veteran testified 
that his son died of his illness in about May 2000.

In determining whether the veteran's son may be counted as 
his dependent through the date of his death, the Board has 
considered 38 C.F.R. § 3.23(d)(1), which indicates a 
dependent may be "[a] veteran's spouse or child."  Section 
3.23(d) defines specifically those terms used in connection 
with determining a veteran's annual income for pension 
purposes and draws its authority from 38 U.S.C.A. § 1521(g).  
There is no definition of "child" unique to 38 U.S.C.A., 
Chapter 15 (dealing with nonservice-connected pension 
benefits).  See 38 U.S.C.A. § 1501.  However, 38 U.S.C.A. 
§ 101(4) clearly states that for the purposes of Title 38 of 
the U.S. Code ("Veterans Benefits") the term child is 
limited to a person who (1) is under the age of 18, (2) 
became permanently incapable of self-support before attaining 
the age of 18, or (3) is between the age of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution.  Despite the compelling circumstances of this 
case, the veteran's son does not meet the requirements 
imposed by law to be considered a dependent.

Under VA regulations, improved disability pension is a 
benefit payable to veterans of a period of war who become 
totally disabled. One prerequisite to entitlement is that the 
veteran's income not exceed the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 
1521(a),(b); 38 C.F.R. § 3.3(a)(3) (1999).  Pension benefits 
are paid at the maximum annual rate reduced by the amount of 
annual income received by the veteran. 38 U.S.C.A. § 1521(b); 
38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  The income 
limits for nonservice-connected pension for a veteran with 
one dependent effective as of 1 December 1996, 1997, 1998 and 
1999, respectively, were $11,115, $11,349, $11,497, and 
$11,773.  See Notice[s], "Cost-of-Living Adjustments and 
Headstone or Marker Allowance Rate," 62 Fed. Reg. 2442, 2443 
(1997); 62 Fed. Reg. 66408, 66409 (1997); 63 Fed. Reg. 72347-
72348 (1998); 65 Fed. Reg. 5930 (2000).

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualized period in which received unless specifically 
excluded under 38 C.F.R. § 3.272. Recurring income, received 
or anticipated in equal amounts and at regular intervals such 
as weekly, monthly, quarterly and which will continue 
throughout an entire 12-month annualized period, will be 
counted as income during the 12-month annualized period in 
which it is received or anticipated. 38 C.F.R. § 3.271(a)(1).

The exclusions from countable income, as set forth in 38 
C.F.R. § 3.272, include the following: welfare, maintenance, 
VA pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses/burials/just 
debts, educational expenses, certain portion of a child's 
income, Domestic Volunteer Service Act program payments, 
distribution of funds under 38 U.S.C.A. § 1718, hardship 
exclusion of child's available income, survivor benefit 
annuity paid by the Department of Defense, Agent Orange 
settlement payments, restitution to individuals of Japanese 
ancestry, the portion of proceeds from the cash surrender of 
a life insurance policy which represents a return of 
insurance premiums, income received by American Indian 
beneficiaries from trust or restricted lands, Radiation 
Exposure Compensation Act payments, Alaska Native Claims 
Settlement Act payments, and monetary allowances under 38 
U.S.C.A. § 1805.  In this case, the RO advised the veteran in 
its October 1998 statement of the case (SOC) that he should 
submit evidence of any of the above income or expenses to 
reduce his countable income.

Using the above guidelines, the Board has reviewed the income 
and net worth statements submitted by the veteran in July 
1997 and August 2000, together with other written evidence 
and testimony regarding his expenses.  In July 1997, the 
veteran and his wife were reportedly receiving a total 
monthly income of either $2,762 or $2,732 from all sources 
(there was a $30 discrepancy on the form regarding the 
spouse's income from social security).  Using the lower of 
the two figures, the veteran's annual household income was 
$32,784.  The Board acknowledges the veteran's statements and 
other evidence indicating that much of this income was used 
to pay for his son's medical care, living expenses and debts.  
However, there is no legal basis to exclude those expenses 
from the veteran's income.  See 38 C.F.R. § 3.272.  The VA 
Form 21-8416 submitted by the veteran in April 1998 indicates 
medical expenses for the veteran and his wife which 
approximate $2,450, for an ambulance ($1,500), vitamins 
($400/year), lost voice ($500) and glasses ($150).  There is 
no indication whether these expenses were reimbursed.  
However, assuming they were not, the veteran's annual 
household income would still exceed $30,000.

In August 2000, the veteran submitted a supplementary income 
statement (VA Form 21-527), indicating that he and his wife 
had separated, and that he was contributing $1,900 monthly to 
her support.  Since the veteran appears to be reasonably 
supporting his wife, she must still be classified as his 
dependent, even if estranged, and his wife's income must 
still be included in his annual household income.  See 
38 U.S.C.A. § 1521(b); 38 C.F.R. § 3.23(d)(1), (d)(4).  The 
veteran also appears to indicate that he is no longer 
receiving pension benefits from Teamster Local 705 in the 
monthly amount of $675, although no explanation is provided 
for this change.  His United Airlines pension is shown as 
$650 monthly.  His wife's monthly social security payments 
are reported as having risen to $501 while his social 
security payments have risen to $1,220.  Using the revised 
figures, the veteran's annual household income now appears to 
be $28,452.  The veteran also provided a list of personal 
medical expenses which appears to indicate a total 
expenditure of approximately $20,000 over an eight year 
period, or an average of $2,500 annually.  There is no 
indication that annual medical expenses would have been 
substantially higher than the average at any time relevant to 
this appeal.  Based on this information, the veteran's 
countable income would still be over $25,000 annually, or 
well in excess of the $11,773 applicable maximum pension rate 
which became effective in December 1999.  The veteran's 
income would likewise exceed the maximum rate even if his 
wife's separate income of $6,012 annually were excluded 
(which, as noted above, the law does not permit).  
Accordingly, his claim for nonservice-connected pension 
benefits must be denied.



ORDER

The veteran's claim for nonservice-connected disability 
pension is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

 

